Title: To Thomas Jefferson from Charles Piron, 20 February 1806
From: Piron, Charles
To: Jefferson, Thomas


                        
                            A Son Excellance
                     
                            A New-york Le 20 fé, 1806
                        
                        Charles Marie Duviviens piron ancien officié Des troupes de Ligne française de Lordre St. Louis habitant de
                            Saint domaingue paroisse Du Port au prince.
                        A L’honneur Vous represanter. Forcé abandonner Ses propriètés qui Etaint Menacée par le fer et Le feux, il
                            Est Venus avec confiançe Se refugier et Sa familles pour Vivre paisibleman Sous Votre gouverneman qu’ils habitent depuis
                            dix année dans La Ville de New york, d’après Le Certificat qui Luy a Été de Livré par james Kent assesseur du Maire De
                            Cette Ville.
                        Reclame avec confiance auprès de Vous, Les Secours que Votre généreux cœur n’a jamais Sçû refuser a Un ancien
                            officié qui a combattu avec honneur pour La deffançe Et La Liberté des Etats Unies, Sous Les ordres du général destaing,
                            au Siege de Savanal.
                        Le Supliant Dépourvu de tout moyen, Sans auqu’un Secours pour Subvenir a L Existance de Sa malheureuse
                            familles, auraient toujours Vecu de leurs industries Sans L’evenneman malheureux De la perte de Sa negresse, Ce qui le
                            prive de Son Existance Et qui le contraint a reclaimer auprès de Votre Exçellançe Vos généreux bienfait qu’il croit de
                            Votre justisse a Voir merité. 
                  Luy et Ses Enfants ne Cesseronts de faire des Vœux au Ciel pour Votre conservation Et
                            prosperité.
                        Pompe Street No. 5
                    